

Exhibit 10.49


GUARANTY
This GUARANTY OF LEASE (this “Guaranty”), is made and entered into as of the
____22______day of December, 2017 by and between Caesars Resort Collection, LLC,
a Delaware limited liability company (“Guarantor”), and Claudine Propco LLC, a
Delaware limited liability company (“Landlord”).
RECITALS
A.    Landlord and Harrah’s Las Vegas LLC, a Nevada limited liability company
(“Tenant”) have entered into that certain Lease dated of even date herewith (as
may be amended, restated, supplemented, waived or otherwise modified from time
to time, the “Lease”). All capitalized terms used and not otherwise defined
herein shall have the same meanings given such terms in the Lease.
B.    Guarantor is an affiliate of Tenant, will derive substantial benefits from
the Lease and acknowledges and agrees that this Guaranty is given in accordance
with the requirements of the Lease and that Landlord would not have been willing
to enter into the Lease unless Guarantor was willing to execute and deliver this
Guaranty.
AGREEMENTS
NOW, THEREFORE, in consideration of Landlord entering into the Lease with
Tenant, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Guarantor agrees as follows:
(1)Guaranty. In consideration of the benefit derived or to be derived by it
therefrom, as to the Lease, Guarantor hereby unconditionally and irrevocably
guarantees, as a primary obligor and not merely as a surety, the prompt,
faithful and complete payment and performance in full in cash of all monetary
obligations of Tenant under the Lease of any nature, including, without
limitation, Rent, Additional Charges and all other sums payable by Tenant under
the Lease (including, without limitation, during any Transition Period), all
indemnification obligations, insurance obligations and all monetary obligations
relating to the requirements to operate, rebuild, restore or replace any
facilities or improvements now or hereafter located on the Leased Property
covered by the Lease, including, without limitation, Tenant’s obligation to
expend the Required Capital Expenditures in accordance with the Lease
(collectively, the “Obligations”), in each case including (a) amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code (as defined below) or similar laws and (b) any late charges
and interest provided for under the Lease (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, whether or not a claim for such interest is allowed or allowable in
such proceeding). In the event of the failure of Tenant to pay any of the
Obligations when due or within any applicable cure period under the Lease,
Guarantor shall forthwith pay all Obligations and pay all costs of collection or
enforcement and other damages that may result from the non-performance thereof
by Tenant, in each case to the full extent provided under the Lease. As to the
Obligations, Guarantor’s liability under this Guaranty is without limit except
as provided in Section 12 hereof. Guarantor agrees that its guarantee provided
herein constitutes a guarantee of payment when due and not of collection.
(2)Survival of Obligations. The obligations of Guarantor under this Guaranty
shall not be released, diminished, impaired, reduced or adversely affected and
shall survive and continue in full force and effect notwithstanding:
a.any amendment, modification, or extension of the Lease pursuant to its terms;
b.any compromise, release, consent, extension, indulgence or other action or
inaction in respect of any terms of the Lease or any other guarantor;
c.any substitution or release, in whole or in part, of any security for this
Guaranty which Landlord may hold at any time;
d.any exercise or non-exercise by Landlord of any right, power or remedy under
or in respect of the Lease or any security held by Landlord with respect
thereto, or any waiver of any such right, power or remedy;
e.any change in the existence, structure or ownership of, or any bankruptcy,
insolvency, reorganization, arrangement, assignment for the benefit of
creditors, receivership or trusteeship affecting, Tenant, Landlord or Guarantor
or their respective successors or assigns or any of their respective Affiliates
or any of their respective assets, or any actual





--------------------------------------------------------------------------------




or attempted rejection, assumption, assignment, separation, severance, or
recharacterization of the Lease or any portion thereof, or any discharge of
liability thereunder, in connection with any such proceeding or otherwise;
f.any limitation of Tenant’s liability under the Lease or any limitation of
Tenant’s liability thereunder which may now or hereafter be imposed by any
statute, regulation or rule of law, or any illegality, irregularity, invalidity
or unenforceability, in whole or in part, of the Lease or any term thereof;
g.subject to Section 13 hereof, any sale, lease, or transfer of all or any part
of any interest in the Facility or any or all of the assets of Tenant to any
other Person;
h.any act or omission by Landlord with respect to any security instrument or any
failure to file, record or otherwise perfect the same;
i.any extensions of time for performance under the Lease;
j.the release of Tenant from performance or observation of any of the
agreements, covenants, terms or conditions contained in the Lease by operation
of law or otherwise;
k.the fact that Tenant may or may not be personally liable, in whole or in part,
under the terms of the Lease to pay any money judgment;
l.the failure to give Guarantor any notice of acceptance, default or otherwise;
m.any other guaranty now or hereafter executed by Guarantor or anyone else in
connection with the Lease;
n.any rights, powers or privileges Landlord may now or hereafter have against
any other Person;
o. except as provided in Section 13 below, any assignment of the Lease, or any
subletting or subsubletting of, or any other occupancy arrangements in respect
of, all or any part of the Facility;
p.any other defenses, other than a defense of payment or performance in full, as
the case may be, of the Obligations;
q.the existence of any claim, setoff, counterclaim, defense or other rights that
may be at any time be available to, or asserted by, Guarantor or Tenant against
Landlord, whether in connection with the Lease, the Obligations or otherwise,
except to the extent of any such rights expressly provided to Tenant under the
Lease;
r.any law or statute that may operate to cap, limit, or otherwise restrict the
claims of a lessor of real property, including, but not limited to, Section
502(b)(6) of the Bankruptcy Code;
s.the invalidity, illegality or unenforceability of all or any part of the
Obligations, or any document or agreement executed in connection with the
Obligations (including the Lease) for any reason whatsoever;
t.the unenforceability (for any reason whatsoever) of this Guaranty, including,
without limitation, as a result of rejection in any bankruptcy, insolvency,
dissolution or other proceeding; or
u.any other circumstances, whether or not Guarantor had notice or knowledge
thereof.
(3)Primary Liability. The liability of Guarantor with respect to the Obligations
shall be an absolute, direct, immediate, continuing and unconditional guaranty
of payment and performance and not of collection, may not be revoked by
Guarantor and shall continue to be effective with respect to all of the
Obligations notwithstanding any attempted revocation by Guarantor and shall not
be conditional or contingent upon the genuineness, validity, regularity or
enforceability of the Lease or any other documents or instruments relating to
the Obligations, including any Person’s lack of authority or lawful right to
enter into such document on such Person’s behalf, or the pursuit by Landlord of
any remedies Landlord may have. Without limitation of the foregoing, Landlord
may proceed against Guarantor: (a) prior to or in lieu of proceeding against
Tenant, its assets, any security deposit, or any other guarantor; and (b) prior
to or in lieu of pursuing any other rights or remedies available to Landlord.
All rights and remedies afforded to Landlord by reason of this Guaranty or by
law are separate, independent and cumulative, and the exercise of any rights or
remedies shall not in any way limit, restrict or prejudice the exercise of any
other rights or remedies.
In the event of any default under the Lease, a separate action or actions may be
brought and prosecuted against Guarantor whether or not Tenant is joined therein
or a separate action or actions are brought against Tenant. Landlord may
maintain successive actions for other defaults. Landlord’s rights hereunder
shall not be exhausted by its exercise of any of its rights or remedies or by





--------------------------------------------------------------------------------




any such action or by any number of successive actions until and unless all
indebtedness and Obligations the payment and performance of which are hereby
guaranteed have been paid and fully performed.
(4)Obligations Not Affected. In such manner, upon such terms and at such times
as Landlord in its sole discretion deems necessary or expedient, and without
notice to Guarantor, Landlord may: (a) amend, alter, compromise, accelerate,
extend or change the time or manner for the payment or the performance of any
Obligation hereby guaranteed; (b) extend, amend or terminate the Lease; or (c)
release Tenant by consent to any assignment (or otherwise) as to all or any
portion of the Obligations hereby guaranteed, in each case pursuant to the terms
of the Lease. Any exercise or non-exercise by Landlord of any right hereby given
Landlord, dealing by Landlord with Guarantor or any other guarantor, Tenant or
any other Person, or change, impairment, release or suspension of any right or
remedy of Landlord against any Person including Tenant and any other guarantor
will not affect any of the Obligations of Guarantor hereunder or give Guarantor
any recourse or offset against Landlord.
(5)Waiver. With respect to the Lease, Guarantor hereby waives and relinquishes
all rights and remedies accorded by applicable law to sureties and/or guarantors
or any other accommodation parties, under any statutory provisions, common law
or any other provision of law, custom or practice, and agrees not to assert or
take advantage of any such rights or remedies including, but not limited to:
a.any right to require Landlord to proceed against Tenant or any other Person or
to proceed against or exhaust any security held by Landlord at any time or to
pursue any other remedy in Landlord’s power before proceeding against Guarantor
or to require that Landlord cause a marshaling of Tenant’s assets or the assets,
if any, given as collateral for this Guaranty or to proceed against Tenant
and/or any collateral, including collateral, if any, given to secure Guarantor’s
obligation under this Guaranty, held by Landlord at any time or in any
particular order;
b.any defense that may arise by reason of the incapacity or lack of authority of
any other Person;
c.notice of the existence, creation or incurring of any new or additional
indebtedness or obligation or of any action or non-action on the part of Tenant,
Landlord, any creditor of Tenant or Guarantor or on the part of any other Person
whomsoever under this or any other instrument in connection with any obligation
or evidence of indebtedness held by Landlord or in connection with any
obligation hereby guaranteed;
d.any defense based upon an election of remedies by Landlord which destroys or
otherwise impairs the subrogation rights of Guarantor or the right of Guarantor
to proceed against Tenant for reimbursement, or both;
e.any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;
f.any duty on the part of Landlord to disclose to Guarantor any facts Landlord
may now or hereafter know about Tenant, regardless of whether Landlord has
reason to believe that any such facts materially increase the risk beyond that
which Guarantor intends to assume or has reason to believe that such facts are
unknown to Guarantor or has a reasonable opportunity to communicate such facts
to Guarantor, it being understood and agreed that Guarantor is fully responsible
for being and keeping informed of the financial condition of Tenant and of all
circumstances bearing on the risk of non-payment or non-performance of any
Obligations or indebtedness hereby guaranteed;
g.any defense arising because of Landlord’s election, in any proceeding
instituted under the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. § 101, et
seq.), as amended, reformed or modified from time to time and any rules or
regulations issued from time to time thereunder (the “Bankruptcy Code”) of the
application of Section 1111(b)(2) of the Bankruptcy Code;
h.any defense based on any borrowing or grant of a security interest under
Section 364 of the federal Bankruptcy Code; and
i.all rights and remedies accorded by applicable law to guarantors, including
without limitation, any extension of time conferred by any law now or hereafter
in effect and any requirement or notice of acceptance of this Guaranty or any
other notice to which the undersigned may now or hereafter be entitled to the
extent such waiver of notice is permitted by applicable law.
(6)Information. Guarantor assumes all responsibility for being and keeping
itself informed of the financial condition and assets of Tenant, and of all
other circumstances bearing upon the risk of nonpayment of the Obligations and
the nature, scope and extent of the risks that Guarantor assumes and incurs
hereunder and agrees that Landlord will not have any duty to advise Guarantor of
information regarding such circumstances or risks.





--------------------------------------------------------------------------------




(7)No Subrogation. Until all Obligations of Tenant under the Lease have been
satisfied and discharged in full, Guarantor shall have no right of subrogation
and waives any right to enforce any remedy which Guarantor now has or may
hereafter have against Tenant or any of Tenant’s assets (including any such
remedy of Landlord) and any benefit of, and any right to participate in, any
security now or hereafter held by Landlord with respect to the Lease.
(8)Agreement to Comply with terms of Lease. Guarantor hereby agrees (a) to
comply with all terms of the Lease applicable to it hereunder in respect of the
Obligations, (b) that it shall take no action, and that it shall not omit to
take any action, which action or omission, as applicable, would cause a breach
of the terms of the Lease and (c) that it shall not commence an involuntary
proceeding or file an involuntary petition in any court of competent
jurisdiction seeking (i) relief in respect of Tenant or any of its Subsidiaries,
or of a substantial part of the property or assets of Tenant or any of its
Subsidiaries, under the Bankruptcy Code, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Tenant or any of its Subsidiaries or for a substantial part of the property or
assets of Tenant or any of its Subsidiaries.
(9)Agreement to Pay; Contribution; Subordination; Claims in Bankruptcy. Without
limitation of any other right of Landlord at law or in equity, upon the failure
of Tenant to pay any Obligation when and as the same shall become due, Guarantor
hereby promises to and will forthwith pay, or cause to be paid, to Landlord in
cash the amount of such unpaid Obligation. Upon payment by Guarantor of any sums
to Landlord as provided above, all rights of Guarantor against Tenant arising as
a result thereof by way of subrogation, contribution, reimbursement, indemnity
or otherwise shall be subject to the limitations set forth in this Section 9. If
for any reason whatsoever Tenant now or hereafter becomes indebted to Guarantor
or any Affiliate of Guarantor, such indebtedness and all interest thereon shall
at all times be subordinate to Tenant’s obligation to Landlord to pay as and
when due in accordance with the terms of the Lease the guaranteed Obligations,
it being understood that Guarantor and each Affiliate of Guarantor shall be
permitted to receive payments from Tenant on account of such obligations except
during the continuance of a Tenant Event of Default under the Lease relating to
failure to pay amounts due under the Lease. During any time in which a Tenant
Event of Default relating to failure to pay amounts due under the Lease has
occurred and is continuing under the Lease (and provided that Guarantor has
received written notice thereof), Guarantor agrees to make no claim for such
indebtedness that does not recite that such claim is expressly subordinate to
Landlord’s rights and remedies under the Lease. Furthermore, in the event of
receivership, bankruptcy, reorganization, arrangement, debtor’s relief, or other
insolvency proceedings involving Tenant as debtor, Guarantor hereby assigns to
Landlord any right it may have to prove its claim in any such proceeding so as
to establish its rights hereunder and receive directly from the receiver,
trustee or other court custodian dividends and payments which would otherwise be
payable to Guarantor with respect to debts and liabilities owing by Tenant to
Guarantor up to the amounts owed to Landlord hereunder.
(10)Application of Payments. With respect to the Lease, and with or without
notice to Guarantor, Landlord, in Landlord’s sole discretion and at any time and
from time to time and in such manner and upon such terms as Landlord deems
appropriate, may (a) apply any or all payments or recoveries following the
occurrence and during the continuance of a Tenant Event of Default from Tenant
or from any other guarantor under any other instrument or realized from any
security, in such manner and order of priority as Landlord may determine, to any
indebtedness or other obligation of Tenant with respect to the Lease and whether
or not such indebtedness or other obligation is guaranteed hereby or is
otherwise secured, and (b) refund to Tenant any payment received by Landlord
under the Lease.
(11)Guaranty Default. Upon the failure of Guarantor to pay the amounts required
to be paid hereunder when due following the occurrence and during the
continuance of a Tenant Event of Default under the Lease, Landlord shall have
the right to bring such actions at law or inequity, including appropriate
injunctive relief, as it deems appropriate to compel compliance, payment or
deposit, and among other remedies to recover its reasonable attorneys’ fees in
any proceeding, including any appeal therefrom and any post judgment
proceedings.
(12)Maximum Liability. Guarantor and, by its acceptance of the guarantees
provided herein, Landlord, hereby confirms that it is the intention of all such
Persons that the guarantees provided herein and the obligations of Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of the
United States Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar foreign, federal or state law
to the extent applicable to the guarantees provided herein and the obligations
of Guarantor hereunder. To effectuate the foregoing intention, Landlord hereby
irrevocably agrees that the obligations of Guarantor under this Guaranty shall
be limited to the maximum amount as will result in such obligations not
constituting a fraudulent transfer or conveyance.
(13)Release. Guarantor shall automatically be released from its obligations
hereunder (other than with respect to the Guaranty Termination Obligations (as
defined below)) (the date upon which a release as described in this Section 13
occurs is referred to in this Guaranty as the “Guaranty Release Date”) upon the
occurrence of any one of the following: (i) upon the consummation of a Lease
Foreclosure Transaction in compliance in all respects with Section 22.2(ii) of
the Lease, including,





--------------------------------------------------------------------------------




without limitation, satisfaction of the requirements contained in clauses (1)
through (4) of said Section 22.2(ii), including, without limitation,
satisfaction of the Tenant Transferee Requirement and delivery of the
replacement Guaranty as and to the extent provided therein, (ii) upon the
consummation of a transaction as described in and in compliance in all respects
with Section 22.2(vii) of the Lease, and, without limitation, delivery of an
assumption of this Guaranty by the applicable transferee as described in such
clause (vii) in a form reasonably satisfactory to Landlord, and (iii) upon the
consummation of a transaction as described in and in compliance in all respects
with Section 22.2(viii) of the Lease. “Guaranty Termination Obligations” means,
collectively, the aggregate amount of any outstanding Obligations that are due
and payable as of the Guaranty Release Date.
(14)Representations and Warranties. Guarantor represents and warrants that as of
the date hereof:
a.As of the date of this Agreement Guarantor (i) is a limited liability company
duly formed, validly existing, and in good standing under the laws of the state
of Delaware; (ii) is duly qualified to do business and is in good standing under
the laws of each jurisdiction where the conduct of its business requires such
qualification; and (iii) is in compliance with all Legal Requirements except, in
the case of clauses (ii) and (iii), where the failure to do so would not
reasonably be expected to have a materially adverse effect on Guarantor’s
ability to pay the Obligations or perform its other obligations in accordance
with the terms hereof.
b.The execution, delivery, and performance of this Guaranty (i) are within
Guarantor’s limited liability company powers, (ii) have been duly authorized by
all necessary or proper limited liability company action, (iii) are not in
contravention of any provision of Guarantor’s certificate of formation or other
governing instruments, (iv) will not violate any law or regulations, or any
order or decree of any court or governmental instrumentality except for any such
violation that would not reasonably be expected to have a material adverse
effect on Guarantor’s ability to pay the Obligations or perform its other
obligations in accordance with the terms hereof, (v) will not conflict with or
result in the breach of, or constitute a default under, any indenture, mortgage,
deed of trust, lease, agreement, or other instrument to which Guarantor is a
party or by which Guarantor or any of its property is bound , except as would
not reasonably be expected to have an adverse effect on Guarantor’s ability to
perform its obligations hereunder, and (vi) do not require the consent or
approval of any governmental body, agency, authority, or any other person except
those already obtained, except as would not reasonably be expected to have an
adverse effect on Lease Guarantor’s ability to perform its obligations
hereunder. This Lease Guaranty is duly executed and delivered on behalf of Lease
Guarantor and constitutes a legal, valid, and binding obligation of Lease
Guarantor, enforceable against Lease Guarantor in accordance with its terms
(subject to any applicable principles of equity and bankruptcy, insolvency and
other laws generally affecting creditors’ rights).
c.Guarantor owns, directly or indirectly, one hundred percent (100%) of the
membership interests in Tenant and by entering into the Lease, Landlord will be
conferring a direct and substantial economic benefit on Guarantor.
(15)[Reserved].
(16)Notices. Any notice, request, demand, consent, approval or other
communication required or permitted to be given by either party hereunder to the
other party shall be in writing and shall be sent by registered or certified
mail, postage prepaid and return receipt requested, by hand delivery or express
courier service, by email transmission or by an overnight express service to the
following address:
To Guarantor:                    Caesars Resort Collection, LLC
One Caesars Palace Drive
Las Vegas, NV 89109
Attention: General Counsel
Email: corplaw@caesars.com




To Landlord:                    Claudine Propco LLC
8329 West Sunset Road, Suite 210
Las Vegas, NV 89113
Attention: General Counsel
Email: corplaw@viciproperties.com





--------------------------------------------------------------------------------








or to such other address as either party hereto may hereafter designate. Notice
shall be deemed to have been given on the date of delivery if such delivery is
made on a Business Day, or if not, on the first Business Day after delivery. If
delivery is refused, Notice shall be deemed to have been given on the date
delivery was first attempted. Notice sent by email shall be deemed given only
upon an independent, non-automated confirmation from the recipient acknowledging
receipt.
(17)Licensing Event. If there shall occur a Licensing Event with respect to
either party hereto, then such party shall notify the other party, as promptly
as practicable after becoming aware of such Licensing Event (but in no event
later than twenty (20) days after becoming aware of such Licensing Event). In
such event, the notifying party shall and shall cause any applicable Affiliates
to use commercially reasonable efforts to resolve such Licensing Event within
the time period required by the applicable Gaming Authorities by submitting to
investigation by the relevant Gaming Authorities and cooperating with any
reasonable requests made by such Gaming Authorities (including filing requested
forms and delivering information to the Gaming Authorities). If the notifying
party cannot otherwise resolve the Licensing Event within the time period
required by the applicable Gaming Authorities and any aspect of such Licensing
Event is attributable to any Person(s) other than the notifying party, then the
notifying party shall disassociate with the applicable Persons to resolve the
Licensing Event.
(18)Miscellaneous.
a.No term, condition or provision of this Guaranty may be waived except by an
express written instrument to that effect signed by Landlord and Guarantor. No
waiver of any term, condition or provision of this Guaranty will be deemed a
waiver of any other term, condition or provision, irrespective of similarity, or
constitute a continuing waiver of the same term, condition or provision, unless
otherwise expressly provided. No term, condition or provision of this Guaranty
may be amended or modified with respect to Guarantor except by an express
written instrument to that effect signed by Landlord.
b.If any one or more of the terms, conditions or provisions contained in this
Guaranty is found in a final award or judgment rendered by any court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining terms, conditions and
provisions of this Guaranty shall not in any way be affected or impaired
thereby, and this Guaranty shall be interpreted and construed as if the invalid,
illegal, or unenforceable term, condition or provision had never been contained
in this Guaranty.
c.THIS GUARANTY WAS NEGOTIATED IN THE STATE OF NEW YORK, WHICH STATE THE PARTIES
AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
TRANSACTION EMBODIED HEREBY. ACCORDINGLY, IN ALL RESPECTS THIS GUARANTY (AND ANY
AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD
TO PRINCIPLES OR CONFLICTS OF LAW) AND ANY APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA, ALL CLAIMS, DEMANDS, CONTROVERSIES, DISPUTES, ACTIONS OR CAUSES OF
ACTION OF ANY NATURE OR CHARACTER ARISING OUT OF OR IN CONNECTION WITH, OR
RELATED TO, THIS GUARANTY, WHETHER LEGAL OR EQUITABLE, KNOWN OR UNKNOWN,
CONTINGENT OR OTHERWISE, SHALL BE RESOLVED IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURTS THERETO, OR IF
FEDERAL JURISDICTION IS LACKING, THEN IN NEW YORK STATE SUPREME COURT, NEW YORK
COUNTY (COMMERCIAL DIVISION) AND ANY APPELLATE COURTS THERETO. THE PARTIES AGREE
THAT SERVICE OF PROCESS MAY BE EFFECTED UPON IT UNDER ANY METHOD PERMISSIBLE
UNDER THE LAWS OF THE STATE OF NEW YORK. THIS PROVISION SHALL SURVIVE AND BE
BINDING UPON THE PARTIES AFTER THE LEASE IS NO LONGER IN EFFECT
d.EACH OF GUARANTOR AND LANDLORD ACKNOWLEDGES THAT IT HAS HAD THE ADVICE OF
COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL BY JURY UNDER THE
CONSTITUTION OF THE UNITED STATES, THE STATE OF NEW YORK AND THE OTHER STATES IN
WHICH THE Facility IS LOCATED. EACH OF GUARANTOR AND LANDLORD HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (i) ARISING UNDER THIS GUARANTY (OR ANY AGREEMENT FORMED PURSUANT TO THE
TERMS HEREOF) OR (ii) IN ANY MANNER CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF LANDLORD AND GUARANTOR WITH RESPECT TO THIS LEASE (OR ANY
AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR ANY OTHER INSTRUMENT, DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH; OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE





--------------------------------------------------------------------------------




WHETHER NOW EXISTING OR HEREINAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; EACH OF GUARANTOR AND LANDLORD HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY A
COURT TRIAL WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS
SECTION WITH ANY COURT AS CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH PARTY
TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY..
e.In the event of any suit, action, arbitration or other proceeding to interpret
this Guaranty, or to determine or enforce any right or obligation created
hereby, the prevailing party in the action shall recover such party’s reasonable
costs and expenses incurred in connection therewith, including, but not limited
to, reasonable attorneys’ fees and costs of appeal, post judgment enforcement
proceedings (if any) and bankruptcy proceedings (if any). Any court, arbitrator
or panel of arbitrators shall, in entering any judgment or making any award in
any such suit, action, arbitration or other proceeding, in addition to any and
all other relief awarded to such prevailing party, include in such judgment or
award such party’s reasonable costs and expenses as provided in this Section
18(e).
f.Guarantor (i) represents that it has been represented and advised by counsel
in connection with the execution of this Guaranty; (ii) acknowledges receipt of
a copy of the Lease; and (iii) further represents that Guarantor has been
advised by counsel with respect thereto. This Guaranty shall be construed and
interpreted in accordance with the plain meaning of its language, and not for or
against Guarantor or Landlord, and as a whole, giving effect to all of the
terms, conditions and provisions hereof.
g.Except as provided in any other written agreement now or at any time hereafter
in force between Landlord and Guarantor, this Guaranty shall constitute the
entire agreement of Guarantor with Landlord with respect to the subject matter
hereof, and no representation, understanding, promise or condition concerning
the subject matter hereof will be binding upon Landlord or Guarantor unless
expressed herein.
h.All stipulations, obligations, liabilities and undertakings under this
Guaranty shall be binding upon Guarantor and its successors and assigns and
shall inure to the benefit of Landlord and to the benefit of Landlord’s
successors and assigns.
i.Whenever the singular shall be used hereunder, it shall be deemed to include
the plural (and vice-versa) and reference to one gender shall be construed to
include all other genders, including neuter, whenever the context of this
Guaranty so requires. Section captions or headings used in this Guaranty are for
convenience and reference only, and shall not affect the construction thereof.
j.This Guaranty may be executed in any number of counterparts, each of which
shall be a valid and binding original, but all of which together shall
constitute one and the same instrument.
k.All words in this Guaranty shall be deemed to include any number or gender as
the context or sense of this Guaranty requires. The words “will,” “shall,” and
“must” in this Agreement indicate a mandatory obligation. The use of the words
“include,” “includes,” and “including” followed by one (1) or more examples is
intended to be illustrative and is not a limitation on the scope of the
description or term for which the examples are provided. The words “day” and
“days” refer to calendar days unless otherwise stated. The words “hereof”,
“hereto” and “herein” refer to this Guaranty, and are not limited to the
section, paragraph or clause in which such words are used.
[Signature Page to Follow]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Guaranty has been executed by Guarantor and Landlord as
of the date first written above.


GUARANTOR:
CAESARS RESORT COLLECTION, LLC,
a Delaware limited liability company


By: /s/ Eric Hession____________________
Name: Eric Hession
Title: Chief Financial Officer and Treasurer






[Signatures continue on following page]





--------------------------------------------------------------------------------






LANDLORD:
Claudine Propco LLC,
a Delaware limited liability company


By: /s/ John Payne_______________
Name: John Payne
Title: President











